DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      CATRIONA GRACE WHALEN,
                             Appellant,

                                     v.

                WHOLE FOODS MARKET GROUP, INC.,
                           Appellee.

                               No. 4D20-1945

                           [November 10, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE18-
029774.

    Philip D. Parrish of Philip D. Parrish, P.A., Miami, and David J. Gillis
of Law Offices of David J. Gillis, Fort Lauderdale, for appellant.

  Charles M-P "Chip" George of Law Offices of Charles M-P George,
Coral Gables, and Derek H. Lloyd and Anthony J. Renaldo of Chartwell
Law, Deerfield Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, ARTAU, JJ., and HARPER, BRADLEY, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.